ORDER *
The district court observed, in its order granting summary judgment in Balkey, No. 01-16312, that the facts more closely resembled Robarge v. Bechtel Power Corp., 131 Ariz. 280, 640 P.2d 211 (Ariz. 1982), and State v. Superior Court, 111 Ariz. 130, 524 P.2d 951 (Ariz.1974), than the other cases cited by the parties. We conclude that the district court was correct. Therefore, the judgments in both these cases are affirmed for the reasons given by the district court in Balkey, in the order filed January 19, 2001.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.